Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

With regards to Claims 1 and 18, the prior art does not teach or suggest the second scroll member includes a wall, and wherein the slot is formed in a top surface of the wall and the groove is formed in a lateral surface of the wall – in conjunction with the rest of the recited structure. In the embodiment of Reid relied on (Figures 16 – 17), both the slot and the groove are provided on protruded lateral surface of the scroll member. Furthermore, it would not have been obvious to modify Reid without destroying Reid and without improper hindsight reasoning. 

With regards to Claim 13, the prior art does not teach or suggest the second scroll member includes a wall, and wherein the first and second grooves are formed in a lateral surface of the wall – in conjunction with the rest of the recited structure. In the embodiment of Reid relied on (Figure 19), the first and second grooves are located on an adapter, not on a wall of the second scroll member. . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, September 8, 2021